Citation Nr: 1315576	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent prior to February 15, 2012, and an evaluation in excess of 20 percent thereafter for maculopathy of the left eye, secondary to injury in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

When this case was before the Board in January 2012, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran received service connection for maculopathy of the left eye, secondary to injury in service, in an April 1980 RO decision.  A 10 percent evaluation was assigned beginning September 24, 1979.  The Veteran filed a claim for an increased evaluation in July 2007.  He claimed trouble seeing and pain behind his eyeball.  During the course of his appeal, the RO granted an increased evaluation of 20 percent beginning February 15, 2012.  This issue remains pending before the Board because higher ratings remain assignable for the Veteran's service-connected eye disability both before and after February 15, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  Although the Veteran has claimed marked interference with his employment due to his eye disability, the Veteran has not raised the issue of TDIU.  For this reason, the Board does not find that the issue of TDIU is before the Board at this time.    


FINDINGS OF FACT

1.  For the period prior to February 15, 2012, evidence indicates left eye maculopathy with pain, corrected near and distance visual acuity of no worse than 20/60 in the left eye, and visual field impairment.  

2.  For the period from February 15, 2012, evidence indicates left eye maculopathy with pain, corrected near and distance visual acuity of no worse than 20/60 in the left eye, and visual field impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent, but no higher, for maculopathy of the left eye were met for the period on appeal from July 27, 2007 to February 15, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7 (2012); 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Codes 6009, 6011 and 6070 (2008).  

2.  The criteria for a disability evaluation in excess of 20 percent have not been met or approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7 (2012); 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Codes 6009, 6011 and 6070 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letter dated in August 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

The August 2007 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2012). 

The Veteran was afforded an examination most recently in November 2012.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's eye disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  The November 2012 VA examination report was thorough and supported by a private treatment record.  As will be discussed in greater detail below, the VA examination included an interview with the Veteran, at which point they discussed the Veteran's history and current symptoms, as well as review of the available treatment records, appropriate diagnostic testing, and a physical examination.  The examination report included the information necessary to accurately rate the Veteran's left eye disability.  The Board, therefore, finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for increased rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Appeals Management Center (AMC) adjudicated the Veteran's claim under the new regulations pertaining to eye disabilities in a the December 2012 decision.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  As will be discussed in detail below, the Board finds no prejudice to the Veteran as a higher evaluation is not warranted under the older regulations.  Furthermore, 38 C.F.R. § 19.9(d)(2) states that a remand is not necessary if the agency of original jurisdiction did not include certain laws or regulations.  The Board also notes that the RO correctly adjudicated the Veteran's claim under the previous rating criteria in an April 2008 decision.  

II.  Entitlement to a higher evaluation than 10 percent prior to February 15, 2012, and an evaluation higher than 20 percent thereafter for maculopathy of the left eye.

The Veteran received service connection for maculopathy of the left eye, secondary to injury in service, in an April 1980 RO decision.  A 10 percent evaluation was assigned beginning September 24, 1979.  The Veteran most recently filed a claim for an increased evaluation in July 2007.  He claimed trouble seeing, and pain behind his eyeball.  During the course of his appeal, the RO granted an increased evaluation of 20 percent beginning February 15, 2012.  This issue remained pending before the Board because higher ratings remained assignable for the Veteran's service-connected eye disability both before and after February 15, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A. Relevant laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of an eye disability under the revised criteria irrespective of whether a veteran's disability has increased since the last review.  Id.  No such request has been made in this case.  For these reason, the Board will consider the previous rating schedule in effect prior to December 10, 2008, in evaluating the Veteran's eye disability.

The applicable rating criteria note that retinal scars, whether unilateral or bilateral, may be assigned a single 10 percent evaluation for localized scars, atrophy, or irregularities of, centrally located, with irregular, duplicated enlarged or diminished image.  See DC 6011 (2008).  

The Veteran's current left eye disability is maculopathy.  Under current regulations, maculopathy is evaluated under Diagnostic Code 6006.  The previous rating criteria did not have a diagnostic code for maculopathy.  Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If, as is the case here, a Veteran has an unlisted disability, it will be rated by analogy under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20.

As such, the Board finds that rating by analogy is allowable.  

The Board finds that Diagnostic Code 6009 for unhealed eye injury most closely relates to the symptomatology described by the Veteran.

Under Diagnostic Code 6009, eye injury, in chronic form, is to rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Minimum rating during active pathology is 10 percent.  38 C.F.R.  4.84a, Diagnostic Code 6009 (2008).

The Veteran's service-connected eye disability is evaluated on the basis of both impaired visual acuity and impaired field vision.  The severity of visual acuity loss is determined by applying the criteria set forth in the Ratings for Central Visual Acuity Impairment.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a (Diagnostic Codes 6061 to 6079) (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation is found in Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  The rating schedule recognizes that visual acuity may fall between the specified Snellen's test levels.  In applying the rating for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  For example, a person who can read at 20/100 but cannot at 20/70 should be rated as seeing at 20/100.  38 C.F.R. § 4.83 (2008).

B.  Analysis

20 percent evaluation warranted from July 27, 2007

The Veteran filed a claim for an increased rating of his left eye disability on July 27, 2007.  No pertinent medical records have been identified that are dated within the year prior to this claim.  The Veteran was afforded a VA examination in August 2007.  The Veteran reported that his left eye had gotten progressively blurrier over the years and he has occasional sharp pain behind the eyeball once or twice every couple of weeks.  Upon examination, the report only included distant vision without correction which was 20/80 in the left eye.  Corrected near vision of the left eye was 20/40.  Upon examination of visual field testing, the examiner concluded that the results were not reliable due to high false negatives.  The examiner noted dense defects of varying degrees involving mainly temporal half of visual field.

A July 2008 private treatment record notes best corrected visual acuity to be 20/60 in the left eye.  His intraocular pressures were normal.  His anterior segment examination was notable for well-healed Lasik scars in both eyes.  Dilated fundus examination of both eyes showed his optic appearance with macular RPE changes and atrophy in the left eye.  The optic discs were tilted, however, no disc pallor was noted.  Color visior was somewhat limited in his left eye.  The examiner found that his limited visual acuity in the left eye was likely a result of pre-existing amblyopia, as well as myopic retinal changes.  The examiner also noted that he could not exclude the possibility that trauma contributed in some way to the results of the examination.  

In February 2012, the Veteran was afforded a VA examination.  The report noted distance vision of the left eye without correction was 20/50 and near vision with correction was 20/40.  Also, the examiner noted a very severely tilted disc with rin tissue completely missing temporally, creating "scooping-out" appearance on examination.  Staphyloma began at disc and extended out through macula, larger staphyloma on the left eye than the right eye.  In conclusion, the examiner found posterior staphyloma (greater in the left eye) involving macula with myopic maculopathy and malinsertion of optic nerves.  The Veteran was also noted to have status post LASIK surgery in both eyes.  The Veteran had myopia in the left eye with presbyopia in both eyes.  The examiner opined that his current visual acuity has been maintained since his 2007 VA examination.  The examiner found that the Veteran's eye condition was stable and that it was less likely than not that his retinal condition and maculopathy had been progressive in nature.  

On November 6, 2012, the Veteran was afforded another VA examination.  The Veteran reported having a sharp pain in his eye lasting less than one minute every few months.  The pain is not enough to take pain medication.  The Veteran noted that he was a firefighter until one and half years prior.  The Veteran was able to adapt well to reduced vision in his left eye, and it did not hinder him because his particular line of work did not require fine detail.  The Veteran reported that his vision had not detrimentally affected his daily activities or hobbies.  He used over-the-counter reading glasses for reading and computer work with comfort.  The Veteran had LASIK to correct distance vision ten years earlier without complications.  The Veteran reported that his vision has been stable for the past few years and has not declined.  Despite this, he primarily relies on his right eye as his left eye vision is decreased and not clear.  

Upon examination, best corrected distance vision for the left eye was 20/50.  The Veteran did not have double vision.  The examiner opined that the Veteran did not have a visual field defect.  Examination noted very tilted malinserted disk, excavated appearance but not optic pit.  Temporal rim tissue was not visible.  Staphyloma of the eye was worse in the left eye than the right eye and extended throughout macula.  The examiner diagnosed the Veteran with stable traumatic maculopathy of the left eye, stable posterior staphyloma of both eyes, stable status post LASIK in both eyes and refractive error, presbyopia.  The examiner concluded that the Veteran decreased vision of the left eye due to injury is stable and has not affected the Veteran's work as a firefighter.  He has adapted well and can function with day-to-day activities without recent incapacitating episodes.  He has reported blurry vision causes him some difficulty with driving at night and distinguishing details.  In summary, the examiner concluded that the Veteran's condition remains stable and his peripheral vision is intact.

A November 2012 addendum opinion notes that since the time of the Veteran's injury to his eye, the measured acuity has not decreased.  The examiner also noted that the visual field Goldmann III4e strategy indicates full field in each eye.  Snellen Measured visual acuity corrected at the November 2012 examination was 20/50 for the left eye.  The examiner noted that the Veteran's visual acuity of the left eye prior to the injury was 20/70 and since that time, the Veteran's visual acuity has not decreased.  There is no direct evidence of trauma involving the retina or optic nerve and therefore reasonable to conclude that the injury had adverse impact on vision function, but there is no available information to indicate that clinical condition has changed in the interval of time since his injury.  The examiner concluded that it is at least as likely as not that the Veteran is experiencing the natural history of his endogenous staphylomatous condition.  It is less likely as not that the Veteran's vision deteriorating is a consequence of his military experience.

Under Diagnostic Code 6011, the highest evaluation for retina, localized scars, atrophy or irregularities of centrally located with irregular duplicated enlarged or diminished image was 10 percent.  As indicated above, there is no diagnostic code for maculopathy in the previous criteria.  Therefore, rating by analogy is warranted.  The Board finds that the Veteran's maculopathy due to eye injury in service could also be evaluated under Diagnostic Code 6009 for eye injury.  The Board acknowledges that Diagnostic Code 6009 is for unhealed eye injuries, and there is no indication that the Veteran's eye injury is unhealed.  Despite this, Diagnostic Codes 6009 considers impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  

Here, the Veteran claims blurry vision and pain behind the eyeball.  During the November 2012 examination, the Veteran reported that the sharp pain happens only once every few months.  As for impairment of visual acuity, the Veteran's worse left eye corrected vision was 20/60 as noted in a July 2008 private treatment record.  As for visual field, the August 2007 VA examination notes dense defects of varying degrees involving mainly temporal/superior half of visual field and involving incomplete portion of temp/inf visual field.  The defect also extended to the rim of nasal field both inferior and superior.  After computations, the most recent November 2012 Goldmann chart notes 47 degrees as the average contraction.  Under Diagnostic Code 6009, after considering the Veteran's impaired visual acuity, impaired visual field, and pain behind the eyeball, the Board finds that a 20 percent evaluation is warranted for the period prior to February 15, 2012.  

The Board observes that under 38 C.F.R. § 3.400(o)(2) (2012), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

As noted above, the Veteran filed a claim for an increased rating of his left eye disability on July 27, 2007.  There were no pertinent medical records identified or found that were dated within the year prior to this claim.  Thus, the earliest effective date of the increase to the 20 percent rating, is July 26, 2007, the date of the Veteran's claim. 

Higher than 20 percent evaluation is not warranted

The Board does not find that a 20 percent evaluation is warranted at any time since July 26, 2007.  The Veteran's right eye is not service-connected and his visual acuity in his left eye has not changed throughout the period on appeal.  Specially, the November 2012 addendum opinion explains that the Veteran's visual acuity of the left eye prior to the injury was 20/70 and since that time, the Veteran's visual acuity has not decreased.  The examiner further explained that there was no direct evidence of trauma involving the retina or optic nerve, and it therefore was reasonable to conclude that the injury had adverse impact on vision function, but there is no available information to indicate that clinical condition has changed in the interval of time since his injury.  The examiner concluded that it is at least as likely as not that the Veteran is experiencing the natural history of his endogenous staphylomatous condition.  It is less likely as not that the Veteran's vision deteriorating is a consequence of his military experience.  The February 2012 examiner opined that the Veteran's eye condition was stable and that it was less likely than not that his retinal condition and maculopathy had been progressive in nature.  This evidence indicates that the Veteran's eye disability has remained stable for the period on appeal.  For this reason, the Board finds that a 20 percent evaluation for maculopathy of the left eye is warranted throughout the appeal period and that staged ratings are not warranted.

A higher evaluation than 20 percent for the Veteran's left eye disability is not warranted.  Under the regulations in effect prior to December 2008, a higher evaluation is not warranted under Diagnostic Codes 6061-6079 because the Veteran's worse evaluation of the left eye for corrected vision was 20/60.  Furthermore, the Veteran does not have double vision.  The Veteran does not have any of the eye disabilities listed under Diagnostic Codes 6000-6035 except for scars of the retina (DC 6011) and possibly eye injury (DC 6009) which are both considered above in evaluating the Veteran's eye disability.   Furthermore a higher evaluation under visual field impairment is not warranted as the average concentric contraction of the Veteran's left eye is 47 degrees.


New criteria

Although the evaluation of the Veteran's left eye disability is appropriately limited to the schedular criteria in effect prior to December 10, 2008, the Board has also analyzed the disability under the revised criteria, and finds that even when considering the new criteria for evaluation of the eye, a higher evaluation than 20 percent is not warranted.  Diagnostic Code 6011 for retinal scares, atrophy, or irregularities allows for a 10 percent evaluation for irregular, duplicated enlarged, or diminished image.  38 C.F.R. § 4.79, Diagnostic Code 6011 (2012).  Alternatively, evaluation can be based on visual impairment due to retinal scars, atrophy, or irregularities, if that would result in a higher evaluation.  Under Diagnostic Code 6006 for maculopathy, a disability can be evaluated either on visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2012).  

As noted above, the Veteran's worse left eye corrected vision finding was 20/60 as noted in a July 2008 private treatment record.  As the Veteran's right eye is not service-connected, the Veteran's right eye will be measured at 20/40.  Therefore, under Diagnostic Code 6066, a 10 percent evaluation is warranted for visual acuity.  As for visual field testing, the November 2012 Goldmann field examination showed impaired visual field with a 47 degrees average contraction, which would allow for a 10 percent evaluation.  Under 38 C.F.R. § 4.77(c), when there are visual field defect and decreased visual acuity present in one or both eyes, visual acuity and visual field defect should be separately evaluated and then combined under 4.25.  Therefore, only a 20 percent evaluation is warranted under current eye disability criteria.  In addition, the Veteran has not had any incapacitating episodes.  The Board has considered whether any other diagnostic code would allow for a higher evaluation than 20 percent under the new criteria but has not found any evidence to support a higher evaluation.    

Extraschedular rating 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 et. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected maculopathy of the left eye are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's left eye with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  In particular, as discussed in detail above, the Veteran's complaints of pain behind the eye ball and blurry vision are accounted for the criteria for eye disabilities  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology for his service-connected maculopathy of the left eye, the second and third questions posed by Thun become moot.  For the sake of completeness, however, the Board notes that the Veteran's maculopathy has not caused hospitalizations; nor has it interfered with his work to a degree beyond that contemplated by his assigned 20 percent rating.  The Veteran has reported being rebuked by his superiors and ridiculed by his co-workers due to his eye disability.  See October 2008 Form 9.  In a November 2011 brief, the Veteran's representative argued that the Veteran's complaints represent marked interference of employment and an extraschedular evaluation was warranted.  In January 2012, the Board remanded the case for the AMC to ask the Veteran to provide any information and evidence needed to establish an extraschedular disability evaluation.  Specifically, the Board noted that the Veteran should be informed that he could submit employment records referring to any poor job performance stemming from his service-connected left eye disorder and statement from employer, coworkers, health care providers, family and friends who have observed the effects of his left eye disability on his ability to operate successfully in a work environment.  The Appeals Management Center sent a letter in January 2012 informing the Veteran of the information he could provide.  The Veteran failed to provide any information pertaining to an extraschedular evaluation.  Furthermore, during the November 2012 VA examination, the Veteran reported that he had adapted well to reduced vision in his left eye, and it did not hinder him because his particular line of work did not require fine detail.  He only noticed difficulties when he drove late at night in the dark.  The February 2012 examination notes that the Veteran was forced to retire from the Boston fire department due to ventribular tachycardia.  There is no evidence that the Veteran was forced to retire due to his eye disability.

In short, there is nothing in the record to indicate that the Veteran's service-connected maculopathy of the left eye causes impairment over and above that which is contemplated in 20 percent disability rating that is currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
	
In sum, a 20 percent is warranted beginning July 26, 2007, but no higher or earlier.  Staged ratings are therefore not for application and this appeal is denied.  Hart, 21 Vet. App. at 505.  

In reaching this conclusion, the benefit of the doubt doctrine was considered, however, as the preponderance of the evidence is against this claim this doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation of 20 percent for maculopathy of the left eye beginning July 26, 2007 is granted.

Entitlement to an evaluation higher than 20 percent for maculopathy of the left eye is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


